         Case 1:19-cr-00696-PAE Document 180 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         19-CR-696 (PAE)
                        -v-
                                                                              ORDER
 ARI TEMAN,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court hereby directs the

parties to file a joint letter on December 15, 2020, addressing (1) the status of the defendant’s

legal representation, including whether a Curcio proceeding is necessary, and the inquiries to be

made of the defendant at any Curcio hearings; and (2) any other issues that counsel believe need

to be addressed prior to sentencing.


       SO ORDERED.


                                                         PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: December 1, 2020
       New York, New York
